— Appeal by plaintiff from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated July 24, 1981, as (1) denied his motion, inter alia, for a final order of preclusion and (2) directed defendants to pay him only $20 costs. Order modified by increasing the costs awarded plaintiff to $500. As so modified, order affirmed, insofar as appealed from, with $50 costs and disbursements to plaintiff. Defendants’ time to pay the costs is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Under the circumstances of this case, the costs assessed by Special Term were insufficient. Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.